 In the Matter Of WOODVILLE LIME PRODUCTS COMPANYandAMERICANFEDERATION OF LABORCase No. R-636.--Decided May 23, 1938Lime Quarrying and Manufacturing Industry-Investigation of Representa-tives:controversy concerning representation of employees : rival organizationsUnit Appropriate for Collective Bargaining:all employees, excluding supervisoryemployees having power to hire and discharge;no controversy asto-Representa-tives:proof of choice:comparison of pay roll with affidavits of union members-Certification of Representatives:upon proof of majority representation.Mr. Harry L. Lodish,for the Board.Mr. Robert Newbegin and Mr. D. L. Sears,of Toledo, Ohio, for the-Company.Mr. Samuel R. Isard,of Toledo, Ohio, for the A. F. of L.Mr. Lowell M. Goerlich,,of Toledo, Ohio, for the InternationalUnion.Mr. Francis Hoague,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn February 3, 1938, the American Federation of Labor, hereincalled the A. F. of L., filed with the Regional Director for the EighthRegion (Cleveland, Ohio) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofWoodville Lime Products Company, herein called the Company, at itsplant at Woodville, Ohio, and requesting an investigation and certifi-cation of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On February9, 1938, the National Labor Relations Board, herein called the Board,.acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board' Rules and Regulations-Series 1,.as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On February 17, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and upon they396 aDECISIONS AND ORDERS397American. Federation of Labor.Due to a delay in the mails,,the copysent to the Quarry Workers International Union of North America,herein called the International Union, a labor organization claiming torepresent employees directly affected by the investigation, was not dulyserved.Pursuant to the notice, a hearing was held on March 8, 1937,atToledo, Ohio, before Harlow Hurley, the Trial Examiner dulydesignated by the Board.Because of the defective service on the In-ternational Union the hearing was adjourned to a future date, to bedetermined subsequently.On March 11, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the AmericanFederation of Labor, and the International Union.Pursuant to thenotice, a hearing was held on March 25, 1938, at Toledo, Ohio, beforeHugh C. McCarthy, the Trial Examiner duly designated by the Board.The Board, the Company, the International Union, and the AmericanFederation of Labor were represented by counsel and participated inthe hearing.Full'opportunity'to be heard, to examine and to cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWoodville Lime Products Company, an Ohio corporation, is en-gaged in the quarrying and manufacture of finished hydrated lime atWoodville, Ohio, from material quarried from its own property atthat point. Its business constitutes 15 per cent of the total volume ofthe industry.Although the Company's purchases from outside theState-are negligible, approximately -88 per cent of its,finished, productis shipped outside of Ohio and distributed through dealers.Therewere 72 employees on the Company's pay roll on March 8, 1938.H. THE ORGANIZATIONS INVOLVEDQuarry Workers International Union of North America, Local No.237, is a labor organization, apparently admitting to its membershipemployees of the Company, excluding supervisory employees havingthe power to hire and discharge.Although the organization has beenaffiliated in the past with the A. F. of L., the testimony at the hearingwas to the effect that a secession had taken place and that control ofthe organization had passed to the Committee for Industrial Organiza-tion.Dolomitic Quarry Workers Union No. 21482 of Ohio, hereinaftercalled the Dolomitic Quarry Workers, is a labor organization affi]i- 398NATIONAL LABOR RELATIONS BOARDated with the A. F. of L., having been chartered on February 3,1938.It apparently admits to membership all employees of theCompany, excluding supervisory employees having the power to hireand discharge.III.THE QUESTION OF REPRESENTATIONOn May 1, 1937, the International Union executed an exclusivebargaining agreement with the Company covering wages, hours, andworking conditions.The agreement, effective as of June 1, 1937,provided that it should remain in force until May 1, 1938, and there-after for another' year and from year to year, unless notice of achange was given in writing by either party 30 days prior to May 1of any year.As noted above, the testimony at the hearing was to theeffect that thereafter a secession had taken place and that control ofthe International Union had passed to the C. I. O.During the lat-ter part of January 1938, picketing closed the plant for about 3weeks.The A. F. of L. stated that the picketing was initiated bythe International Union for the purpose of discouraging any A. F.of L. organization among the Company's employees.The A. F. ofL., on February 3, 1938, chartered the Dolomitic Quarry Workerswhich now claims to represent a majority of the Company's em-ployees.On the same date, the A. F. of L. filed the petition herein.On March 8, 1938, Samuel R. Isard, as "Representative, AmericartFederation of Labor," by letter notified the Company that the In-ternationalUnion had "passed into the control of the C. I. 0.";that the A. F. of L. had, therefore, organized the Dolomitic QuarryWorkers ; that the members of the Dolomitic Quarry Workers de-sired to make some changes in the present agreement or negotiate"an entire new agreement representative of their organization" ; andthat, pursuant to Article XXIII of the agreement, notice was therebygiven.'At the hearing, counsel for the International Union ex-pressed a desire that an election be held to determine a bargainingrepresentative.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial'In view of the other factors set forth herein,consideration need not be given to theeffect, if any,of the "notice of change"given by Isard. 'DECISIONS AND ORDERS399relation to trade,,traffic, and commerce among the several States; andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing, the petitioner contended that the bargaining unitshould be composed of all the employees of the Company, excludingsupervisorshaving the power to hireand discharge.No objectionwas raised to such unit by any party.We find that all the employees of the Company, excluding super-visors having the power to hire and discharge, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate'the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThere was introduced in evidence at the hearing the Company'spay roll of March 8, 1938, showing approximately 72 employeeswithin the unit which we have found appropriate.The DolomiticQuarryWorkers introduced evidence of affidavits signed March 5,1938, by 64 of such employees, each of which stated that the signerhad withdrawn as a member of the International Union, had becomea member of the Dolomitic Quarry Workers, and desired representa-tion by the latter organization.Although the International Unionclaims-that a majority-of the employees are still, members of theInternational Union, it submitted no evidence ^r hich indicates thatthe affidavits signed by 64 employees do not reflect their desiresregarding representation.We find that the Dolomitic Quarry Workers has been designatedand selected by a majority of the employees in the appropriate unitas their representative for the purposes of collective bargaining. Itis, therefore,the exclusive representative of all employees in suchunit for the purposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact, and upon the entirerecord the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of theWoodvilleLime ProductsCompanylocated atWoodville,Ohio, within the meaning of Section 9 (c) andSection 2(6) and(7), of the National Labor Relations Act. 400NATIONAL LABOR RELATIONS BOARD2.The employees of Woodville Lime Products Company, Wood-ville,Ohio, excluding supervisors having the power to hire and dis-charge, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the NationalLabor Relations Act.3.The Dolomitic Quarry Workers Union No. 21482 of Ohio isthe exclusive representative of all the employees in such unit forthe purposes of collective bargaining within the meaning of Section9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat, Dolomitic Quarry Workers Union No.21482 of Ohio has been designated and selected by a majority of allemployees of Woodville Lime Products' Company, Woodville, Ohio,excluding supervisors having the power to hire and discharge, astheir representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, Dolo-mitic Quarry Workers Union No. 21482 of Ohio, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages,hours of employment,and other conditions of employment.